                                                                                            r i~~..
                                                                                                         COUR
                                                                                         U.S. DISTRICT


                                                                                         AUG - 2 2019
                                                                                  CENT      T ~T OF CALDEP~7Y I
                                                                                  n,

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                      ~ CASE NUMBER
                                                   PLAINTIFF                   r+ ~                                      2~+C
                                                                                       ~ -1 ~ I I~~ ~ `''~
                            V.                                                 ~1~


                                                                       ER OF TEMPORARY DETENTION

                                             DEFENDANT(S).
                                                                   O~ P NDING HEARING PURSUANT
                                                                         TO BAIL REFORM ACT


    Upon motion of   d ~-                                               ,IT IS ORDERED that a detention hearing
is set for  ~   ~+ ~                                                    , at ~~'`~J ~m./ ❑r.m. before the
Honorable ?• G~•..1 ~r►-~                                               , in Cournoom `~''~~

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                       (Other custodial officer)




Dated:          ~l




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
                                                                                                                Page 1 of 1
CR-66 (10/97)
